Citation Nr: 1210373	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  99-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis and status post discectomy. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 1998 rating decision of the RO in Waco, Texas, which denied service connection for arthritis of the lumbar spine, and from a February 2003 rating decision of the RO in Waco, Texas, which denied service connection for herniated nucleus pulposus at L5-S1 with radiculopathy, foot drop, and degenerative disc disease.

An April 2006 Board decision reopened and remanded the Veteran's claim of service connection for a low back disability, requesting that the RO provide the Veteran with additional notice of the evidence necessary to substantiate the claim, and requesting that the RO adjudicate the reopened claim on a de novo basis.  The remand also clarified the issue on appeal, noting that, although the Veteran filed separate claims for low back degenerative arthritis and for residuals of post-operative herniated nucleus pulposus (discectomy L4-5 and L5-S1), the manifestations of his back disorder were essentially the same, and the claim before the Board was one of service connection for a low back disorder.  

In August 2010, the Board again remanded this appeal for additional evidentiary development, and for corrective action, to obtain de novo review of the reopened claim by the RO.  It has since been returned to the Board for further appellate action.

A claim of entitlement to special monthly pension under 38 C.F.R. § 3.352 (b)(2) (2011) has been raised by the record (see February 17, 2012 informal hearing), but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In March 1990, the Veteran submitted a decision by the Social Security Administration (SSA), dated in November 1988, finding the Veteran to be disabled and entitled to supplemental security income as a result of his back disorder.  A review of the claims file indicates that records were never requested from SSA, and, with the exception of the decision itself, no SSA records have been obtained.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  In Murincsak, 2 Vet. App. at 371, the United States Court of Appeals for Veterans Claims (the CAVC) explained that, even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The CAVC held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1). 

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2)); 38 C.F.R. § 3.159(e).  


Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain records from SSA and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If the requested records are not available, or the search for such records otherwise yields negative results, provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain, and notice that the Veteran is ultimately responsible for providing the evidence.

2.  If the above request results in the addition to the claims file of additional pertinent records, the claims file should be forwarded to the physician who conducted the June 2011 VA examination, or another appropriate healthcare professional if the June 2011 examiner is unavailable, for preparation of a supplemental opinion.  As with the June 2011 examination, the question asked of the examiner is whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the low back disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a low back disorder should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


